LDETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11, 14-21 and 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto JP 2009/065066 (appended “Description” attached).
Regarding claims 1-3 and 5-10, Sakamoto discloses:
An integrated circuit (IC) package (Figs. 1 and 2; paras 0019-0051) comprising:
a metallization structure (5) comprising a metal layer (L, L1 paras 0034 and 0039); and
an IC die (3) coupled to the metal layer within the metallization structure through a wire bond connection (WR para 0046) and a via (VA) within the metallization structure.
(claim 2) a second IC die (2).
(claim 5) a second metal layer (LDA, LDB, LDC).
(claim 10) para 0021.
Regarding claims 11 and 14-21, Sakamoto discloses:
An integrated circuit (IC) package (Figs. 1 and 2; paras 0019-0051), comprising:
a metallization structure (5 paras 0034 and 0039) comprising:
a first metal layer (LDB), and
a second metal layer (L1) separated from the first metal layer;
a first IC die (2) adjacent to the metallization structure and coupled to the second metal layer, and

(claim 14) WR coupled to LDB.
(claim 16) a second via (VA).
(claim 18) a flip-chip connection (6B).
(claim 21) para 0021.
Regarding claims 24-27, Sakamoto discloses:
A method of fabricating an integrated circuit (IC) package (Figs. 1 and 2; paras 0019-0051), comprising:
forming a metallization structure (5) comprising a first metal layer (LDB) and a second metal layer (L1);
connecting a contact pad (LDB) in the first metal layer to the second metal layer through a via (VA); and 
connecting an IC die (3) to the contact pad through a wire bond connection (WR).
(claim 25) a second IC die (2); and a flip-chip connection (6B).
(claim 27) a second via (VA).

Claim(s) 1, 4, 11-13, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. EP 3,258,486 A1.
Regarding claims 1 and 4, Chou discloses:
An integrated circuit (IC) package (Figs. 10/11 paras 0084-0123) comprising:
a metallization structure (10) comprising a metal layer (unnumbered inner wiring); and
an IC die (11) coupled to the metal layer within the metallization structure through a wire bond connection (331, 332) and a via (unnumbered via shown under pads 102, 105) within the metallization structure.

Regarding claims 11-13, 22 and 23, Sakamoto discloses:
An integrated circuit (IC) package Figs. 10/11 paras 0084-0123), comprising:
a metallization structure (10) comprising:
a first metal layer (122, 123), and
a second metal layer (unnumbered inner wiring) separated from the first metal layer;
a first IC die (12) adjacent to the metallization structure and coupled to the second metal layer (through 122 and 123), and
a second IC die (11) adjacent to the first IC die, the second IC die coupled to the second metal layer of the metallization structure through a via (unnumbered via shown under pads 102, 105), wherein the first IC die is coupled to the second IC die through the second metal layer.
(claim 12) a third die (21).
(claim 22) a first contact pad (105); a second contact pad (106).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERROL V FERNANDES/Primary Examiner, AU 2894